COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In re Seneca Resources Corporation

Appellate case number:    01-14-00587-CV

Trial court case number: 2013-01325

Trial court:              234th District Court of Harris County

        On July 10, 2014, relator Seneca Resources Corporation filed a petition for writ of
mandamus and emergency motion to stay trial court proceedings. At this time, relator’s
emergency motion fails to demonstrate a specific burden necessitating an emergency stay of trial
proceedings. Moreover, the record does not indicate that relator requested that the trial court stay
the underlying proceedings pending our determination of relator’s mandamus petition.
Accordingly, the emergency motion for stay is denied as premature and without prejudice to the
filing of a subsequent request based upon either future developments or an agreement among the
parties regarding the conditions for a temporary stay of trial proceedings.
      Furthermore, the relief requested in the Pennywell Family’s “Response to Emergency
Motion for Temporary Relief to Stay Trial Court Proceedings” is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: July 16, 2014